972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pam MCCARTY, Appellant,v.Cranston MITCHELL, Chairman State Board of Probation &Parole, Appellee.
No. 91-3019.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1992.Filed:  July 8, 1992.

Before JOHN R. GIBSON, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Pam McCarty appeals from a decision of the United States District Court for the Eastern District of Missouri denying her petition for a writ of habeas corpus.  We affirm.


2
McCarty was convicted in state court on her plea of guilty to a charge of hindering her prosecution and was sentenced to a term of five years.  The state court stayed execution of the sentence, and placed McCarty on probation.  McCarty then brought the instant petition for a writ of habeas corpus in federal court.  She raised several issues in her petition.  Two of the arguments McCarty makes are relevant to this appeal:  first, that her trial counsel was ineffective;  and second, that there was no factual basis for her plea of guilty.  Thus, McCarty contends that she should not have been permitted to enter the guilty plea.  McCarty requested that the district court appoint counsel to assist her, and that she be given an evidentiary hearing on her claims.  The district court denied both requests.


3
On appeal, McCarty argues that the district court abused its discretion in denying her requests.  We find no abuse of discretion in the district court's actions.  The state court record was sufficient to apprise the court of the facts.  Thus, an evidentiary hearing was unnecessary.  Moreover, we agree with the district court that the issues McCarty raised were not legally or factually complex.  The record supports the view that McCarty had the opportunity and the ability to present all issues herself without assistance of counsel.


4
We also agree with the district court on the merits of McCarty's claims.  Her counsel at the guilty plea hearing was not ineffective.  Moreover, sufficient facts were presented at the guilty plea hearing to show that McCarty had indeed violated Missouri law as it existed on the date of the offense.


5
Accordingly, we affirm the district court.